Citation Nr: 0511980	
Decision Date: 04/28/05    Archive Date: 05/11/05

DOCKET NO.  00-06 828A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1974 to June 1988.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an August 1998 
rating decision by the Waco, Texas, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  Although the RO 
subsequently reopened the claim and denied it on the merits 
(see January 2002 rating decision), the submission of new and 
material evidence by a claimant to reopen a previously denied 
claim is a jurisdictional prerequisite to reexamination of 
the appellant's claim by the Board, and the Board must make 
this jurisdictional determination prior to de novo review of 
the claim.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 
1996).  The Board has characterized the issue accordingly.  
In July 2001 the veteran testified before a hearing officer 
at the RO.  


FINDINGS OF FACT

1.  The veteran did not perfect an appeal of a July 1993 
rating decision that denied service connection for a 
bilateral knee disability based on a finding that a chronic 
disability of either knee was not shown.  

2.  Evidence received since the July 1993 rating decision 
does not tend to show the veteran has a chronic left knee 
disability or that a current right knee disability is related 
to service; does not bear directly and substantially upon the 
matter of service connection for a bilateral knee disorder; 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has not been received, and the 
claim of entitlement to service connection for a bilateral 
knee disorder may not be reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (effective prior to August 29, 
2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA applies in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding notice requirements under the VCAA.  The 
duty to assist provisions of the VCAA regarding scheduling 
examinations and/or obtaining a medical opinion do not apply 
until a previously denied claim has been reopened.  38 C.F.R. 
§ 3.159(c)(4)(C)(iii).  Furthermore, 38 C.F.R. § 3.156(a), 
which defines "new and material evidence," was revised, 
effective only for claims filed on or after August 29, 2001.  
The instant claim to reopen was filed before that date, and 
the new definition does not apply.  

The veteran was notified why his claim was denied in the 
August 1998 rating decision and in a March 2000 statement of 
the case (SOC).  A May 2004 letter (after the decision 
appealed; the VCAA was not enacted in 1998), while not 
mentioning "VCAA," informed the veteran what evidence was 
needed to establish service connection, and of his and VA's 
respective responsibilities in claims development.  The 
letter encouraged the veteran to submit additional evidence 
in support of his claim within 60 days.  The veteran informed 
VA in July 2004 that he had no additional evidence to submit.  
A November 2004 supplemental SOC (SSOC) outlined pertinent 
VCAA provisions.  Everything submitted by the veteran to date 
has been accepted for the record, and considered.  

As to notice content, the May 2004 letter advised the veteran 
what type of evidence (to include medical records showing 
current disability and nexus) was needed to establish service 
connection (and by inference what the veteran should submit).  
As the same type of evidence is needed to reopen the claim, 
the veteran is not prejudiced by the fact that the RO 
discussed the claim in de novo terms, or accorded a broader 
scope of review than was warranted.  The November 2004 SSOC, 
at page two, advised him to "provide any evidence in [his] 
possession that pertains" to his claim.  He has received all 
essential notice, and is not prejudiced by any technical 
notice deficiency along the way.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and VA treatment records.  
He has not identified any pertinent records outstanding.  
VA's duties to assist, including those mandated by the VCAA, 
are met.  While the duty to arrange for a VA examination or 
obtain a medical opinion does not attach to a petition to 
reopen a previously denied claim until the claim is reopened, 
the veteran has been provided such an examination regardless.  
See report of April 2003 VA examination.  He is not 
prejudiced by the fact that development exceeded that 
strictly mandated.

Factual Basis

Service medical records, including the reports of medical 
examinations afforded the veteran in May 1974, May 1977, 
January 1983, and February 1988 make no mention of 
complaints, findings, or diagnosis of a left or right knee 
disability.  The veteran did indicate on August 1987 
emergency care and treatment that he had had left knee pain 
for a few months.  Examination was essentially normal; the 
diagnosis was rule out possible patellofemoral syndrome.  He 
also complained of knee pain on February 1988 examination, 
but a knee disorder was not diagnosed.  

Service connection for a bilateral knee disorder was denied 
by the RO in July 1993 based on a finding that such 
disability was not shown.  The veteran filed a notice of 
disagreement with the decision in October 1993.  A SOC was 
issued in December 1993.  He did not perfect the appeal by 
submitting a substantive appeal, and the decision became 
final.  

A May 1993 VA Medical Certificate shows that the veteran 
complained of right knee pain for the past eight years; a 
knee disorder was not diagnosed.  X-rays revealed minimal 
degenerative changes of the right knee.  A February 1994 VA 
progress note shows that the veteran complained of knee pain.  
A January 1995 VA progress note reports findings of right 
knee degenerative joint disease.  An August 1995 VA progress 
note shows that the veteran complained of knee pain; a 
diagnosis of a knee disorder was not listed.  A March 1996 VA 
progress note shows that the veteran complained of right knee 
pain; right knee degenerative joint disease was diagnosed.  

In July 2001 the veteran testified before a VA hearing 
officer that he injured his right knee during service.  He 
added that he was also being treated by VA for his left knee.  
VA medical records do not show left knee treatment.  

On April 2003 VA orthopedic examination the examiner 
indicated that the veteran's medical records, to include his 
service medical records, were reviewed.  The veteran 
complained of bilateral knee pain and occasional stiffness 
and instability.  Examination revealed a slight prominence of 
both tibial tuberosities.  Swelling, effusion, ligament 
laxity, crepitus, or tenderness of the knees was not noted.  
Range of motion of both knees was from 0 to 117 degrees.  X-
rays showed no left knee abnormality, and an old 
osteochondroma of the right knee medial femoral condyle.  The 
diagnoses were left knee disorder not found, osteoarthritis 
of the right knee patellofemoral joint, and asymptomatic 
osteochondroma (developmental abnormality) of the right knee.  
The examiner opined that while the veteran reported 
complaints of left knee pain in service, neither physical 
examination nor X-rays revealed current left knee disability.  
He added that while no right knee abnormality was found on 
physical examination, X-rays showed osteochondroma of the 
medial femoral condyle of the right knee was shown.  However, 
this was a residual of a growth abnormality that occurred 
during the veteran's childhood and not due to injury or 
disease during active duty.  He further noted that there was 
a minute osteophyte of the lateral aspect of the right knee 
but that he was unable to relate this to the veteran's 
symptoms.  

Additional VA medical records, showing a diagnosis of right 
knee arthralgia and complaints of right knee pain in January 
2005 were received, without waiver of RO initial 
consideration, by the Board in March 2005.  This evidence is 
cumulative to what was of record in that it shows only that 
the veteran has a right knee disability, and not that such 
disability is related to service.  It is no longer in dispute 
that the veteran has a right knee disability.  Therefore, it 
is not necessary to remand the case to the RO for initial 
consideration of the additional evidence.  

Law and Regulations

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
chronic disabilities including, as here pertinent, 
degenerative joint disease (arthritis), may be presumed to 
have been incurred in service if they become manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, there must be:  (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).  Under 38 U.S.C.A. § 
5108, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The United States Court of 
Appeals for the Federal Circuit has held, however, that 
evidence which is merely cumulative of other evidence in the 
record cannot be new and material even if that evidence had 
not been previously presented to the Board.  Anglin v. West, 
203 F.3d 1343 (2000).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the case.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  


Analysis

As noted, in July 1993 the RO denied service connection for a 
bilateral knee disability, based essentially on a finding 
that such disability was not shown.  Regarding the left knee, 
no additional evidence received since the 1993 rating 
decision tends to show that the veteran has a left knee 
disability.  In fact, the only evidence received addressing 
that matter directly, the report of the April 2003 VA 
orthopedic examination states he does not.  Thus, with 
respect to the left knee, the evidence is not new.  

Regarding the right knee, evidence received since the July 
1993 rating decision clearly shows that the veteran has a 
right knee disability, and is new.  The analysis then 
proceeds to a determination as to whether the additional 
evidence is material, i.e., whether it bears directly and 
substantially on the matter under consideration, i.e., 
service connection for the right knee disability.  Evidence 
showing a current right knee disability, of itself, does not 
bear directly on the matter of service connection for such 
disability.  To establish service connection for a claimed 
disability, there is the further requirement that the 
disability must be shown to be related to service.  No 
additional evidence received shows or suggests that the 
veteran's right knee disability may be related to his 
service.  In fact, the only additional evidence specifically 
addressing this matter indicates that the disability is not 
related to service.  It is not probative of the veteran's 
claim, but rather weighs against it.  Hence, the additional 
evidence received does not bear directly and substantially on 
the specific matter under consideration, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim, and is not material.  
In summary, while some of the  evidence received since the 
July 1993 rating decision may be new, none is material, and 
the claim may not be reopened.


ORDER

The appeal to reopen a claim of service connection for a 
bilateral knee disorder is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


